Citation Nr: 1827792	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1997 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the RO in Buffalo, New York.

The Veteran testified at a videoconference hearing before the undersigned in November 2017.  A transcript of the hearing is of record.  

The Veteran's appeal of the rating assigned for his service-connected lumbosacral spine disability will be addressed in a separate Board decision as the Veteran provided testimony to more than one Veteran Law Judge regarding this issue.  38 U.S.C. § 7102 (2014); 38 C.F.R. § 20.707 (2017).


FINDING OF FACT

In August 2017, prior to promulgation of a decision on the appeal, the Veteran withdrew the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b). 

At the Veteran's November 2017 Board hearing, the Veteran stated that he desired to withdraw the appeal for entitlement to a TDIU.  Consequently, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


